Case 5:19-cv-02125-GJS Document 24 Filed 11/25/20 Page 1 of 1 Page ID #:1522



  1
  2
  3
  4
  5
  6
  7
  8
                           UNITED STATES DISTRICT COURT
  9
                         CENTRAL DISTRICT OF CALIFORNIA
 10
 11   ALEXANDER BENJAMIN                       )   Case No.: 5:19-cv-02125-GJS
      CALDERON,                                )
 12                                            )   [PROPOSED] ORDER AWARDING
                   Plaintiff,                  )   EQUAL ACCESS TO JUSTICE ACT
 13                                            )   ATTORNEY FEES AND EXPENSES
            vs.                                )   PURSUANT TO 28 U.S.C. § 2412(d)
 14                                            )   AND COSTS PURSUANT TO 28
      ANDREW SAUL,                             )   U.S.C. § 1920
 15   Commissioner of Social Security,         )
                                               )
 16                Defendant                   )
                                               )
 17
 18         Based upon the parties’ Stipulation for the Award and Payment of Equal
 19   Access to Justice Act Fees, Costs, and Expenses:
 20         IT IS ORDERED that fees and expenses in the amount of $4,500.00 as
 21   authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 22   awarded subject to the terms of the Stipulation.
 23   DATED: November 25, 2020
 24                                          ___________________________________
                                             GAIL J. STANDISH
 25                                          UNITED STATES MAGISTRATE JUDGE
 26

                                               -1-
